Title: Enclosure: Alden Partridge’s Notes on Altitudes of Mountains, 20 August 1817
From: Partridge, Alden
To: 


                        
                        
                        
                        
                        
                        
                        
                        
                            
                                
                                 feet
                            
                            
                                Altitude of Ascutney Mountain above the Sea
                                3320—
                            
                            
                                Altitude of the same above Connecticutt River at Windsor Bridge 
                                2903
                            
                            
                                Altitude of the same above the House of Mr Giles Gills, near the foot of the Mountain
                                2595
                            
                            
                                Elevation of Connecticutt River at Windsor Bridge above tide water
                                 417
                            
                            
                                Altitude of the South Peak of Moose-Hillock above the Sea
                                4536—
                            
                            
                                Altitude of the same above Mr Eastman’s in the township of Coventry, near the foot of the Mountain
                                3246—
                            
                            
                                Altitude of the same above Connecticutt River at Orford-Bridge
                                4082
                            
                            
                                Altitude of the same above Merrill’s tavern in the township of Warren near Baker’s River’s
                                3816
                            
                            
                                Elevation of Connecticutt River at Orford Bridge (36 miles above Windsor Bridge) above tide Water
                                 504—
                            
                            
                                Altitude of fairlee Mountain near the Meeting House (in fairlee) above Connecticutt River at Orford Bridge
                                 547—
                            
                            
                                Altitude of the same above the Sea
                                1051—
                            
                        
                        Note—The north Peak of Moose-Hillock is rather higher than the south Peak. At the time I was on the South Peak, the weather was so extremly thick and inclement as to prevent my passing to the North-Peak. From my own observation however, and from the best information I could obtain, I think the difference between the two Peaks does not exceed one hundred feet. I presume therefore that 4636 feet may be taken for the Altitude of the North Peak, without essential error. This is undoubtedly the most elevated Mountain in the northern States—if not on this side the Mississippi—The white Mountains excepted. It is situated in the State of New-Hampshire about 45 miles—northeasterly—from Dartmouth College, and about 15 miles east from the Village of Haverhill which adjoins Connecticutt river. It takes its name from having formerly been a celabrated range for Moose—Ascutney is an insulated mountain in the State of Vermont situated about five miles South-west from the Village of Windsor, and about the same distance West from Connecticutt River—distant from Moose Hillock about Sixty three miles southwest. The prospect from its summit, embracing a large portion of the States of Vermont and New Hampshire, is very fine—I have witnessed more extensive ones, but never a more beautiful one. The foregoing Altitudes Were all determined from Barametrical and Thermometrical observations, in the month of August 1817—
                        
                            
                                Norwich Vermont 
              
                                
                                A Partridge
                            
                            
                                 August 20th 1817—
                                
                                 Capt of Engineers
                            
                        
                    